Wells Fargo Funds Management, LLC 525 Market Street, 12th Floor San Francisco, CA 94105 April 29, 2011 Via EDGAR EDGAR Operations Branch Division of Investment Management Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Wells Fargo Funds Trust (the “Trust”) Post-Effective Amendment No. 195 to Registration Statement No. 333-74295/811-09253 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Trust hereby certifies that (i) the form of the Fund’s prospectuses and Statement of Additional Information that the Trust would have filed under Rule 497(c) under the Act would not have differed from the prospectuses and Statement of Additional Information contained in the Trust's recent post-effective amendment (Post-Effective Amendment No. 195 to Registration Statement No. 333-74295/811-09253) (the "Amendment"); and (ii) the text of the Amendment was filed electronically via EDGAR on April 26, 2011. If you have any questions, please contact Brian Montana at (617) 210-3662. Sincerely, /s/ Brian Montana Brian Montana Senior Counsel
